                         Case 1:18-c r-0021 7-KMW Docum ent 327 Filed 01/20/21 Page 1
                         Case 1:18-cr-00217-KMW Document 328 Filed 01/22/21 Page 1 of of 11
◄e                                       BRAF MAN & ASSO CIAT ES, P.C.
                                                                ATTORN EYS AT LAW
                                                        256 FIFTH AVENUE , 2ND FLOOR

                                                          NEW YORK, NEW YORK 10001

                                                          TELEPH ONE : 12121 750-78 00

                                                          FACSIMI LE: 12121 750-39 06
                                                      E-MAIL: ATTORN EYS@BR AFLAW. COM

     BENJAM IN BRAFMA N

                                                                                                              ANDREA L . ZELLAN
       MARK M. BAKER
         OF COUNSEL                                                                                            JACOB KAPLAN
                                                                                                              TENY R. GERAGO S
      MARC A. AGNIFILO
                                                                                                               ADMITTED IN NY & CA
         OF COUNSEL
                                                                                                                STUART GOLD
      ZACH INTRATE R
         OF COUNSEL


                                                                                           MfMD ENDOR.SEt>
                                                                                    January 20, 2021
            VIAEC F
            Honorable Kimba M. Wood
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                              Re: United States v. Goldstein, 18 CR 217 (KMW)

            Dear Judge Wood:

                    We write in response to the Court's January 14, 2021, Order, noting the
                                                                                                    Court's
            preference to delay sentencing until it can be conducted in person. Without waivin
                                                                                               g Goldstein's
            position that sentencing "cannot be further delayed without serious harm to
                                                                                            the interests of
            justice "-as detailed in counsel's December 23, 2020, filing- Goldst ein has
                                                                                            no objection to
            adjourning the February 2, 2021, sentencing for a later date.

                               a
                )(_ r\t-C 0 cJ "- 1 .s   a_   °'j o   L-U\. M   J. ---¼             Respectfully submitted,

        A-r,.--; \ ~ D,    ao:). \,   a_+ I ) ~ O'O a · (Y\ -
                                                                                    ~
                                                                                    Marc Agnifilo, Esq.
            cc: Government Counsel (Via ECF)




                                                                                     SD    D~DE (c.£1)
